DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner acknowledges the amendment to the title filed on July 14, 2021. The objection to specification in previous Office Action filed on April 15, 2021 is hereby withdrawn.

Status of Claims
Claims 1-3, 6-11, 13-15, 17, and 19 are pending, with claims 1, 9, and 13 currently amended.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment to claim 13 filed on July 14, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on April 15, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9-11, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimochi (US PG-Pub No.: 2019/0103340 A1, hereinafter, “Tsuchimochi”), prior art of record.
Regarding claim 1, Tsuchimochi discloses a power module (see Tsuchimochi, FIG. 3), comprising:

a semiconductor device (20, ¶ [0034]) disposed between a lower surface of the first upper substrate (30) and an upper surface of the first lower substrate (38) and establishing an electrical connection therewith (FIG. 3);
at least one coating layer (28, FIG. 3) bonded to at least one of an upper surface of the upper substrate (30) or a lower surface of the lower substrate;
a first metal spacer (24, ¶ [0039]) disposed between the lower surface of the first upper substrate (30) and an upper surface of the semiconductor device (20, FIG. 3);
a second metal spacer (60, ¶ [0048]) disposed between the lower surface of the first upper substrate (30) and an upper surface of the second lower substrate (58, FIG. 3);
solder layers (23+25+27+62, ¶¶¶ [0038], [0040], and [0048]) respectively disposed between the first upper substrate (30), the first metal spacer (24), the 
a body (12, FIG. 3) at least partially enclosing the upper and lower substrates (30+38), the first and second metal spacers (24 and 60), and the semiconductor device (20, FIG. 3),
wherein a portion of the body (12) is disposed between the separate parts of the upper substrate (30+50) and between the separate parts of the lower substrate (38+58, FIG. 3), and
wherein the first upper substrate (30) is connected to the first and second lower substrates (38 and 58) via the first and second metal spacers (24 and 60), respectively (FIG. 3).
Tsuchimochi is silent in the same embodiment regarding a solder layer between the second metal spacer (60) and the second lower substrate (58), and a cooling means bonded to the at least one coating layer (28).
However, Tsuchimochi disclose that the bonding can be done by either soldering by a solder layer or welding (¶ [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a solder layer between the second metal spacer (60) and the second lower substrate (58), since soldering is an alternative bonding method. The selection of a known method (soldering) based on its suitability for prima facie obviousness determination. See MPEP § 2144.07.
Tsuchimochi is silent in the same embodiment regarding a cooling means bonded to the at least one coating layer (28).
However, Tsuchimochi discloses in another embodiment (FIG. 7) that a cooling means (70, ¶ [0056]) bonded to the at least one coating layer (28, FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a cooling means bonded to the at least one coating layer, in order to further dissipate heat.

Regarding claim 2, Tsuchimochi discloses the power module of claim 1, wherein the at least one coating layer (28) is made of a ceramic material (¶ [0039]).

Regarding claim 3, Tsuchimochi discloses the power module of claim 1, wherein a thickness of each of the upper substrate (30) and the lower substrate (38) is greater than a thickness of the at least one coating layer (28, FIG. 3).

Regarding claim 6, Tsuchimochi discloses the power module of claim 1, wherein the at least one coating layer (28) bonded to the upper (30) or lower substrate has one surface (bottom surface) bonded to the upper surface of the upper substrate (30) or the lower surface of the lower substrate, while another surface (top surface) of the at least one coating layer (28) opposite to the one surface (bottom surface) is bonded to the cooling means (70, FIG. 7).
claim 9, Tsuchimochi discloses a power module (see Tsuchimochi, FIG. 3), comprising:
an upper substrate (30+50, ¶¶ [0038] and [0043]) and a lower substrate (36+56, ¶¶ [0040] and [0045]) that are made of a metal material ((¶¶¶¶ [0038], [0040], [0043], and [0045]), each of the upper and lower substrates (30+50 and 36+56) having separate parts spaced apart from each other (FIG. 3), wherein at least one of the separate parts of each of the upper and lower substrates (30+50 and 36+56) is connected to a driving motor to supply power (¶¶ [0033] and [0035], e.g., to supply power for a vehicle), wherein the separate parts of the lower substrate (36+56) comprises first (36) and second (56) lower substrates spaced apart from each other, wherein the separate parts of the upper substrate (30+50) comprises first (30) and second (50) upper substrates spaced apart from each other (FIG. 3);
a semiconductor device (20, ¶ [0034]) disposed between a lower surface of the first upper substrate (30) and an upper surface of the first lower substrate (36) and establishing an electrical connection therewith (FIG. 3);
a first coating layer (28, FIG. 3) bonded to an upper surface of the upper substrate (30);
a second coating layer (34, FIG. 3) bonded to a lower surface of the lower substrate (36); 
a first metal spacer (24, ¶ [0039]) disposed between the lower surface of the first  upper substrate (30) and an upper surface of the semiconductor device (20, FIG. 3);
a second metal spacer (60, ¶ [0048]) disposed between the lower surface of the first upper substrate (30) and an upper surface of the second lower substrate (56);

a body (12, FIG. 3) at least partially enclosing the upper and lower substrates (30+36), the metal spacers (24 and 60), and the semiconductor device (20, FIG. 3),
wherein a portion of the body (12) is disposed between the separate parts of the upper substrate (30+50) and between the separate parts of the lower substrate (36+56), and
wherein the first upper substrate (30) is connected to the first (36) and second (56) lower substrates via the first and second metal spacers (24 and 60), respectively (FIG. 3).
Tsuchimochi is silent in the same embodiment regarding a solder layer between the second metal spacer (60) and the second lower substrate (56), and a first cooling means bonded to the first coating layer (28); and a second cooling means bonded to the second coating layer (34).
However, Tsuchimochi disclose that the bonding can be done by either soldering by a solder layer or welding (¶ [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a solder layer between the second prima facie obviousness determination. See MPEP § 2144.07.
Tsuchimochi is silent in the same embodiment regarding a first cooling means bonded to the first coating layer (28); and a second cooling means bonded to the second coating layer (34).
However, Tsuchimochi discloses in another embodiment (FIG. 7) that a first cooling means (upper 70, ¶ [0056]) bonded to the first coating layer (28); and a second cooling means (lower 70) bonded to the second coating layer (34, FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a first cooling means bonded to the first coating layer; and a second cooling means bonded to the second coating layer, in order to further dissipate heat.

Regarding claim 10, Tsuchimochi discloses the power module of claim 9, wherein the first and second coating layers (28 and 34) are made of a ceramic material (¶¶ [0039] and [0041]).

Regarding claim 11, Tsuchimochi discloses the power module of claim 9, wherein each thickness of the upper substrate and the lower substrate (30+50 and 36+56) is greater than each thickness of the first coating layer and the second coating layer (28 and 34, FIG. 3).
claim 13, Tsuchimochi discloses the power module of claim 9, wherein the first coating layer (28) includes a first surface (bottom surface) bonded to the upper surface of the upper substrate (30) and a second surface (top surface) bonded to the first cooling means (upper 70, FIG. 7), and the second coating layer (34) includes a first surface (top surface) bonded to the lower surface of the lower substrate (36) and a second surface (bottom surface) bonded to a second cooling means (lower 70, FIG. 7).

Regarding claim 17, Tsuchimochi discloses the power module of claim 1, wherein the body (12) includes an epoxy molding compound (¶ [0035]).

Regarding claim 19, Tsuchimochi discloses the power module of claim 9, wherein the body (12) includes an epoxy molding compound (¶ [0035]).

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimochi (US PG-Pub No.: 2019/0103340 A1, hereinafter, “Tsuchimochi”), prior art of record, as applied to claims 1 and 9 above, and further in view of Aono et al. (US PG-Pub No.: 2016/0358840 A1, hereinafter, “Aono”), prior art of record.
Regarding claim 7, Tsuchimochi discloses the power module of claim 1.
Tsuchimochi is silent regarding that the at least one coating layer (28) has a thickness equal to or less than 0.3 mm.
However, Aono discloses a circuit substrate for a power module (Aono, ¶ [0002]), comprising a ceramic substrate with a thickness of at most 0.4 mm (¶ [0022]).
see Aono, ¶ [0022]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Tsuchimochi’s at least one coating layer with a thickness equal to or less than 0.3 mm, since when the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 8, Tsuchimochi discloses the power module of claim 1, wherein either of the upper substrate (30) and the lower substrate (38) has a thickness larger than a thickness of the at least one coating layer (28, FIG. 3).
Tsuchimochi is silent regarding either of the upper substrate (30) and the lower substrate (38) has a thickness at least five times a thickness of the at least one coating layer (28).
However, Aono discloses a circuit substrate for a power module (Aono, ¶ [0002]), wherein a metal heat spreader has a thickness of 0.1-1.5 mm and preferable at least 0.5 mm (¶ [0025]); and a ceramic substrate has a thickness of 0.1-3 mm and preferable at most 0.4 mm (¶ [0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Tsuchimochi’s upper substrate and lower substrate, which are heat spreaders, with a thickness of 0.1-1.5 mm and preferable at least 0.5 mm, and the at least one ceramic coating layer with a thickness prima facie case of obviousness exists when optimizing within prior art conditions. See MPEP § 2144.05(II)(I).

Regarding claim 14, Tsuchimochi discloses the power module of claim 9.
Tsuchimochi is silent regarding that each of the first (28) and second (34) coating layers has a thickness equal to or less than 0.3 mm.
However, Aono discloses a circuit substrate for a power module (Aono, ¶ [0002]), comprising a ceramic substrate with a thickness of at most 0.4 mm (¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Tsuchimochi’s each of the first and second coating layers with a thickness at most 0.4 mm, as taught by Aono, in order to reduce thermal resistivity and brittleness (see Aono, ¶ [0022]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Tsuchimochi’s each of the first and second coating layers with a thickness equal to or less than 0.3 mm, since when the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

claim 15, Tsuchimochi discloses the power module of claim 9, wherein the upper substrate (30) has a thickness larger than a thickness of the first coating layer (28), and the lower substrate (36) has a thickness larger than a thickness of the second coating layer (34, FIG. 3).
Tsuchimochi is silent regarding that the upper substrate has a thickness at least five times a thickness of the first coating layer, and the lower substrate has a thickness at least five times a thickness of the second coating layer.
However, Aono discloses a circuit substrate for a power module (Aono, ¶ [0002]), wherein a metal heat spreader has a thickness of 0.1-1.5 mm and preferable at least 0.5 mm (¶ [0025]); and a ceramic substrate has a thickness of 0.1-3 mm and preferable at most 0.4 mm (¶ [0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Tsuchimochi’s upper substrate and lower substrate, which are heat spreaders, with a thickness of 0.1-1.5 mm and preferable at least 0.5 mm, and the first and second ceramic coating layers with a thickness of 0.1-3 mm and preferable at most 0.4 mm, as taught by Aono, in order to improve the heat dissipation and decrease the brittleness of the ceramics (Aono, ¶¶ [0022] and [0025]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form either of Tsuchimochi’s upper substrate with a thickness at least five times a thickness of the first coating layer, and the lower substrate with a thickness at least five times a thickness of the second coating layer, since a prima facie case of obviousness exists when optimizing within prior art conditions. See MPEP § 2144.05(II)(I).
Response to Arguments
Applicant's arguments filed on July 14, 2021 have been fully considered but they are not persuasive. Applicant alleged that Tsuchimochi fails to disclose the amended claims 1 and 9 (Remarks, pages 9-10). Examiner respectfully disagrees. Applicant referred to Tsuchimochi’s FIG. 7 alone; however, Tsuchimochi’s FIG. 3 in view of FIG. 7 discloses the amended claims 1 and 9. Examiner suggests to further amend claims 1 and 9 to add some features which are shown in FIG. 1 of the instant application but not disclosed in Tsuchimochi. For example, two upper substrates and four lower substrate spaced apart from each other, and first upper substrate overlaps first and second lower substrate and second upper substrate overlaps third and fourth substrate.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892